Order entered April 25, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00921-CV

IN RE THE GUARDIANSHIP OF R.R.A., AN INCAPACITATED PERSON

                    On Appeal from the Probate Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. PR-06-03471-3

                                     ORDER

      Before the Court is appellant’s April 20, 2022 first unopposed motion for

extension of time to file her reply brief. We GRANT the motion and ORDER the

brief be filed no later than May 25, 2022.


                                             /s/   CRAIG SMITH
                                                   JUSTICE